Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 16-19, 23-33, and 35-39 are pending and are allowed herein.
	Claims 16, 23, 35, and 36 are amended herein.
	Claim 34 is cancelled herein.
	Claims 35-39 are newly added herein.
Authorization for this Examiner’s amendment was given in an interview with Attorney Parks on 01/26/2022.

The application has been amended as follows: 
16.  (Currently Amended) A herbicidal mixture comprising	a)  L-glufosinate and its salts as compound I; and	b)  ; and	wherein the weight ratio of compound I to compound II is from 50:1 to 4:1.
23.  (Currently Amended) The herbicidal mixture of claim 33, wherein the weight ratio of compound I to compound II is from 1000:1 to 1:500.
34.  (Canceled)
35.  (Currently Amended) The herbicidal mixture of claim 33, wherein the weight ratio of compound I to compound II is from 100:1 to 1:10.
36.  (Currently Amended) The herbicidal mixture of claim 33, wherein the weight ratio of compound I to compound II is from 50:1 to 1:5.
38.  (New) A method for controlling undesirable vegetation, which method comprises applying the herbicidal mixture of claim 33 to a locus where undesirable vegetation is present or is expected to be present.
39.  (New) The method of claim 38, wherein the crop is selected from glufosinate tolerant crops.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The closest prior art remains Katz (WO 2016/085793).  The prior art, while teaching components similar to the instantly claimed components, does not directly teach the instantly claimed enantiomer, this is particularly germane in light of the evidence provided in the specification and declaration which show synergy with the use of the particular enantiomer, and regarding the pyroxasulfone, with additionally a particular ratio of the components.  As such, without the use of improper hindsight reconstruction, one of ordinary skill in the art would not have arrived at the claims as currently amended.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611